Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 09, 2019

The Court of Appeals hereby passes the following order:

A20A0057. CALVIN SMITH v. MARK MELTON et al.

      Calvin Smith appeals the trial court’s order dismissing his application for a writ
of habeas corpus. The Supreme Court, however, has appellate jurisdiction over all
habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This
appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/09/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.